



Exhibit 10.9
1998 STOCK OPTION AND INCENTIVE PLAN


1. Purpose of Plan. The Trinity Industries, Inc. 1998 Stock Option and Incentive
Plan is intended to enable the Company to remain competitive and innovative in
its ability to attract, motivate, reward and retain a strong management team of
superior capability and to encourage a proprietary interest in the Company by
persons who occupy key positions in the Company or its Affiliates by enabling
the Company to make awards that recognize the creation of value for the
stockholders of the Company and promote the Company's growth and success. In
furtherance of that purpose, eligible persons may receive stock options, stock
appreciation rights, restricted stock, performance awards, dividend equivalent
rights, and other awards, or any combination thereof.
2. Definitions. Unless the context otherwise requires, the following terms when
used herein shall have the meanings set forth below:
"Affiliate" - Any corporation, partnership or other entity in which the Company,
directly or indirectly, owns a fifty percent (50%) or greater interest.
"Award" - A stock option, stock appreciation right, restricted stock,
performance award, dividend equivalent right or other award under this Plan.
"Board" - The Board of Directors of the Company, as the same may be constituted
from time to time.
"Code" - The Internal Revenue Code of 1986, as amended from time to time.
"Committee" - A committee designated by the Board of Directors which shall
consist of not less than three members of the Board who shall be appointed by,
and shall serve at the pleasure of, the Board. Unless the Board determines
otherwise, the members of the Committee shall be "non-employee directors" within
the meaning of Rule 16b-3 of the General Rules and Regulations of the Exchange
Act, and "outside directors" within the meaning of Section 162(m) of the Code
and the regulations thereunder.
"Company" - Trinity Industries, Inc., a Delaware corporation.
"Disability" - Permanent and total inability to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment.
"Dividend equivalent right" - The right of the holder thereof to receive credits
based on the cash dividends that would have been paid on the Shares specified in
the Award if the Shares were held by the eligible employee to whom the Award is
made.     
"Exchange Act" - The Securities Exchange Act of 1934, as amended from time to
time.     
"Fair Market Value" - The last reported sales price per share of Shares on the
New York Stock Exchange on the date of determination or, if no sale is made on
such date, on the last sale date immediately preceding the date of
determination. If Shares are not listed on such exchange on that date, the Fair
Market Value shall be the highest reported bid price on the date of
determination or, if such bid price is not available for such date, on the
closest preceding date when such bid price is available.
"Incentive Stock Option" - A stock option meeting the requirements of Section
422 of the Code or any successor provision.
"Non-qualified Stock Option" - A stock option other than an incentive stock
option.
"Optionee" - A person who has been granted a stock option under this Plan and
who has executed a written stock option agreement with the Company.     
"Plan" - The Plan set forth herein.
"Performance Award" - An Award hereunder of Shares, units or rights based upon,
payable in, or otherwise related to, Shares.
"Retirement" - Termination of employment, other than discharge for cause, after
age 65 or on or before age 65 if pursuant to the terms of any retirement plan
maintained by the Company or any of Affiliates in which such person
participates.
"Share" - A share of the Company's Common Stock, par value $1.00 per share, and
any share or shares of capital stock or other securities of the Company
hereafter issued or issuable upon, in respect of or in substitution or exchange
for each such share.





--------------------------------------------------------------------------------





"Stock Appreciation Right" - The right to receive an amount in cash or Shares
equal to the excess of the Fair Market Value of a Share on the date of exercise
over the Fair Market Value of a Share on the date of the grant (or other value
specified in the agreement granting the Stock Appreciation Right).
3. Administration of the Plan. The Plan shall be administered by the Committee.
Subject to the provisions of the Plan and directions from the Board, the
Committee is authorized to:
(a) determine the persons to whom Awards are to be granted;
(b) determine the type of Award to be granted, the number of Shares to be
covered by the Award, the pricing of the Award, the time or times when the Award
shall be granted and may be exercised, any restrictions on the exercise of the
Award, and any restrictions on Shares acquired pursuant to the exercise of an
Award;
(c) conclusively interpret the Plan provisions;
(d) prescribe, amend and rescind rules and regulations relating to the Plan or
make individual decisions as questions arise, or both;
(e) rely upon employees of the Company for such clerical and record-keeping
duties as may be necessary in connection with the administration of the Plan;
and
(f) make all other determinations and take all other actions necessary or
advisable for the administration of the Plan. All questions of interpretation
and application of the Plan or pertaining to any question of fact or Award
granted hereunder shall be decided by the Committee, whose decision shall be
final, conclusive and binding upon the Company and each other affected party.
4. Shares Subject to Plan. The maximum number of Shares that may be issued
pursuant to Awards under this Plan shall not exceed 2,000,000 unless such
maximum shall be increased or decreased by reason of changes in capitalization
of the Company as hereinafter provided. Notwithstanding the foregoing, no more
than 600,000 Shares available for Awards shall be issued in the aggregate as
Restricted Stock or in satisfaction of Performance Awards or Other Awards,
subject to adjustment as provided in Section 20 hereof. The Shares issued
pursuant to the Plan may be authorized but unissued Shares, or may be issued
Shares which have been reacquired by the Company.
To the extent that any Award under this Plan or any stock option granted under
any prior stock option plan of the company shall be forfeited, shall expire or
be canceled, in whole or in part, then the number of Shares covered by the Award
or stock option so forfeited, expired or canceled may again be awarded pursuant
to the provisions of this Plan. In the event that previously acquired Shares are
delivered to the Company in full or partial payment of the exercise price for
the exercise of a stock option granted under this Plan or any prior stock option
plan of the Company, the number of Shares available for future Awards under this
Plan shall be reduced only by the net number of Shares issued upon the exercise
of the option. Awards that may be satisfied either by the issuance of Shares or
by cash or other consideration shall be counted against the maximum number of
Shares that may be issued under this Plan only during the period that the Award
is outstanding or to the extent the Award is ultimately satisfied by the
issuance of Shares. Awards will not reduce the number of Shares that may be
issued pursuant to this Plan if the settlement of the Award will not require the
issuance of Shares, as, for example, a Stock Appreciation Right that can be
satisfied only by the payment of cash.
5. Eligibility. Eligibility for participation in the Plan shall be confined to a
limited number of persons who are employed by the Company, or one or more of its
Affiliates, and who are directors or officers of the Company or one or more of
its Affiliates, or who are in managerial or other key positions in the company
or one or more of its Affiliates, and non-employee directors of the Company. In
making any determination as to persons to whom Awards shall be granted, the type
of Award; and/or the number of Shares to be covered by the Award, the committee
shall consider the position and responsibilities of the person, his or her
importance to the Company and its Affiliates, the duties of such person, his or
her past, present and potential contributions to the growth and success of the
Company and its Affiliates, and such other factors as the Committee shall deem
relevant in connection with accomplishing the purpose of the Plan.
6. Grant of Stock Options. The Committee may grant stock options to any eligible
person. Each person so selected shall be offered an option to purchase the
number of Shares determined by the Committee. The maximum number of options that
may be granted to any one individual during any fiscal year of the Company shall
not exceed 300,000 (subject to adjustment pursuant to Section 20 of this Plan).
The Committee shall specify whether such option is an Incentive Stock Option or
Non-qualified Stock Option. Each such person so selected shall have a reasonable
period of time within which to accept or reject the offered option. Failure to
accept within the period so fixed by the Committee may be treated as a
rejection. Each person who accepts an option shall enter into a written
agreement with the Company, in such form as the Committee may prescribe, setting
forth the terms and conditions of the option, consistent with the provisions of
this Plan. The Optionee and the Company shall enter into separate option
agreements for Incentive Stock Options and Non-qualified Stock Options. At any
time and from time to time, the Optionee and the company may agree to modify an
option agreement in order that an Incentive Stock Option may





--------------------------------------------------------------------------------





be converted to a Non-qualified Stock Option. The Committee may not reprice
underwater stock options by canceling and regranting stock options or by
lowering the exercise price except for adjustments pursuant to Section 20
hereof.
The Committee may require that an Optionee meet certain conditions before the
option or a portion thereto may be exercised, as, for example, that the Optionee
remain in the employ of the company or one of its Affiliates for a stated period
or periods of time before the option, or stated portions thereof, may be
exercised.
7. Option Exercise Price of Stock Options. The option exercise price of the
Shares covered by each stock option shall be determined by the Committee;
provided, however, that the option exercise price shall not be less than one
hundred percent (100%) of the Fair Market Value of Shares on the date of the
grant.
8. Limitations on Grant of Incentive Stock Options.
(a) Incentive Stock Options shall not be granted to a non-employee director or
more than 10 years after the Effective Date of this Plan, and the aggregate Fair
Market Value (determined as of the date of grant) of the Shares with respect to
which any Incentive Stock Option is exercisable for the first time by an
Optionee during any calendar year under the Plan and all such plans of the
Company (as defined in Section 425 of the Code) shall not exceed $100,000.
(b) Notwithstanding anything herein to the contrary, in no event shall any
employee owning more than ten percent (10%) of the total combined voting power
of the Company or any Affiliate corporation be granted an Incentive Stock Option
hereunder unless (1) the option exercise price shall be at least one hundred ten
percent (110%) of the Fair Market Value of the Shares at the time that the
option is granted and (2) the term of the option shall not exceed five (5)
years.
(c) In no event shall the Number of Shares issued pursuant to the exercise of
Incentive Stock Options granted hereunder exceed 2,000,000.
9. Term of Stock Options. The term of a stock option shall be for such period of
months or years from the date of its grant as may be determined by the
committee; provided, however, that no stock option shall be exercisable later
than ten (10) years from the date of its grant. Unless otherwise determined by
the Committee, each option shall otherwise be subject to earlier termination as
hereinafter provided:
(a) If the Optionee ceases to be an officer, director, or employee of the
company or any Affiliates by reason of the fact that the Optionee is discharged
for cause, as determined solely and exclusively by the Committee, all rights of
the Optionee to exercise an option shall terminate, lapse, and be forfeited at
the time of the Optionee's discharge for cause.
(b) If the Optionee ceases to be an officer, director, or employee of the
Company or any Affiliate by reason of the Optionee's resignation, all rights of
the Optionee to exercise an option shall terminate, lapse, and be forfeited ten
(10) days after the date of such resignation by the Optionee; except that in
case the Optionee shall die within ten (10) days after the date of such
resignation, the personal representatives, heirs, delegatees, or distributees of
the Optionee, as appropriate, shall have the right up to twelve (12) months from
the date of such resignation to exercise any such option to the extent that the
option was exercisable prior to death and had not been so exercised.
(c) If the Optionee ceases to be an officer, director, or employee of the
Company or any Affiliate by reason of the Optionee's retirement, all rights of
the Optionee to exercise an option shall terminate, lapse, and be forfeited (i)
in the case of an Incentive Stock Option, three (3) months after the date of the
Optionee's retirement, and (ii) in the case of a Non-Qualified Stock Option,
thirty-six (36) months after the date of the Optionee's retirement; provided
however, if the Optionee shall die during the applicable period provided under
clause (i) or (ii), the personal representatives, heirs, legatees, or
distributees of the Optionee, as appropriate, shall have the right up to twelve
(12) months from the date of death to exercise any such option to the extent
that the option was exercisable prior to death and had not been so exercised.
(d) If the Optionee ceases to be an officer, director, or employee of the
Company or any Affiliates by reason of the Optionee's disability, all rights of
the Optionee to exercise an option shall terminate, lapse, and be forfeited
three (3) months after the date that the Optionee ceased, on account of such
disability, to be an officer, director, or employee of the Company or any
Affiliates; except that in case the Optionee shall die within three (3) months
after the Optionee ceases to be an officer, director, or employee by reason of
the Optionee's disability, the personal representatives, heirs, legatees, or
distributees of the Optionee, as appropriate, shall have the right up to twelve
(12) months from such cessation of service to exercise any such option to the
extent that the Optionee was exercisable prior to death and had not been so
exercised.
(e) If the Optionee ceases to be an officer, director, or employee of the
company or any Affiliates by reason of death, the personal representatives,
heirs, legatees, or distributees of the Optionee, as appropriate, shall have the
right up to twelve (12) months from the termination of service to exercise any
such option to the extent that the option was exercisable prior to death and had
not been so exercised.
(f) If the Optionee ceases to be an officer, director, or employee of the
company or any Affiliates by reason other than discharge for cause, resignation,
retirement, disability, or death, all rights of the Optionee to exercise an
option shall terminate,





--------------------------------------------------------------------------------





lapse and be forfeited three (3) months after the date that the Optionee ceased
to be an officer, director, or employee of the Company or an Affiliate; except
that in case the Optionee shall die within three (3) months thereafter the
personal representatives, heirs, legatees, or distributees of the Optionee, as
appropriate, shall have the right up to twelve (12) months from such cessation
of service to exercise any such option to the extent that the Optionee was
exercisable prior to death and had not been so exercised.
(g) Despite the provisions of paragraphs (b), (c), (d), (e), and (f) of this
Section, no Incentive Stock Option shall be exercisable after the expiration of
ten (10) years from the date of its grant.
10. Vesting of Stock Options.
(a) Each stock option granted hereunder may only be exercised to the extent that
the Optionee is vested in such option. Each stock option shall vest separately
in accordance with the option vesting schedule determined by the Committee, in
its sole discretion, which will be incorporated in the stock option agreement.
The option vesting schedule will be accelerated if, in the sole discretion of
the Committee, the Committee determines that acceleration of the option vesting
schedule would be desirable for the Company.
(b) If an Optionee ceases to be an officer, director, or employee of the Company
or any Affiliate by reason of death, disability, or retirement, the Optionee or
the personal representatives, heirs, legatees, or distributees of the Optionee,
as appropriate, shall become fully vested in each stock option granted to the
Optionee and shall have the immediate right to exercise any such option to the
extent not previously exercised.
(c) In the event of a Change in Control (as hereinafter defined), each stock
option granted under the Plan shall become fully vested and exercisable. For
purposes hereof, a "Change in Control" shall be deemed to have occurred if the
event set forth in any one of the following paragraphs shall have occurred:
(I) any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or its Affiliates)
representing 30% or more of the combined voting power of the Company's then
outstanding securities, excluding any Person who becomes such a Beneficial Owner
in connection with a transaction described in clause (i) of paragraph (III)
below; or
(II) the following individuals cease for any reason to constitute a majority of
the number of directors then serving: individuals who, on the Effective Date of
this Plan, constitute the Board and any new director (other than a director
whose initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of the company) whose appointment or election by
the Board or nomination for election by the Company's stockholders was approved
or recommended by a vote of at least two-thirds (2/3) of the directors then
still in office who either were directors on the Effective Date of this Plan or
whose appointment, election or nomination for election was previously so
approved or recommended; or
(III) there is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation, other
than (i) a merger or consolidation which would result in the voting securities
of the Company outstanding immediately prior to such merger or consolidation
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any parent thereof) at least
60% of the combined voting power of the securities of the Company or such
surviving entity or any parent thereof outstanding immediately after such merger
or consolidation or (ii) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities Beneficially Owned by such Person any
securities acquired directly from the Company or its Affiliates other than in
connection with the acquisition by the Company or its Affiliates of a business)
representing 30% or more of the combined voting power of the company's then
outstanding securities; or
(IV) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the company's assets,
other than a sale or disposition by the Company of all or substantially all of
the Company's assets to an entity, at least 60% of the combined voting power of
the voting securities of which are owned by stockholders of the Company in
substantially the same proportions as their ownership of the Company immediately
prior to such sale.
For purposes hereof:
"Affiliate" shall have the meaning set forth in Rule 12b-2 promulgated under
Section 12 of the Exchange Act.
"Beneficial Owner" shall have the meaning set forth in Rule 13d-3 under the
Exchange Act. "Exchange Act" shall mean the Securities Exchange Act of 1934, as
amended from time to time.





--------------------------------------------------------------------------------





"Person" shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company or any of its subsidiaries, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its Affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities or (iv) a corporation owned, directly
or indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company.
(d) Notwithstanding any provision of this Plan, in the event of a Change in
Control in connection with which the holders of Shares receive shares of common
stock that are registered under Section 12 of the Exchange Act, all outstanding
options shall immediately be exercisable in full and there shall be substituted
for each Share available under this Plan, whether or not then subject to an
outstanding option, the number and class of shares into which each outstanding
Share shall be converted pursuant to such Change in Control. In the event of any
such substitution, the purchase price per share of each option shall be
appropriately adjusted by the Committee, such adjustments to be made without an
increase in the aggregate purchase price.
(e) Notwithstanding any provision of this Plan, in the event of a Change in
Control in connection with which the holders of Shares receive consideration
other than shares of common stock that are registered under Section 12 of the
Exchange Act, each outstanding option shall be surrendered to the Company by the
holder thereof, and each such option shall immediately be canceled by the
Company, and the holder shall receive, within ten (10) days of the occurrence of
such Change in Control, a cash payment from the Company in an amount equal to
the number of Shares then subject to such option, multiplied by the excess, if
any, of (i) the greater of (A) the highest per share price offered to
stockholders of the Company in any transaction whereby the Change in Control
takes place or (B) the Fair Market Value of a Share on the date of occurrence of
the Change in Control over (ii) the purchase price per Share subject to the
option. The Company may, but is not required to, cooperate with any person who
is subject to Section 16 of the Exchange Act to assure that any cash payment in
accordance with the foregoing to such person is made in compliance with Section
16 of the Exchange Act and the rules and regulations thereunder.
11. Non-transferability of Stock Options. A stock option shall not be
transferable otherwise than by will or the laws of descent and distribution, and
a stock option may be exercised, during the lifetime of the Optionee, only by
the Optionee; provided, however, that with the approval of the Committee, a
Non-qualified Stock Option may be transferred to one or more members of the
immediate family of the Optionee, to a trust for the benefit of one or more
members of the immediate family of the Optionee or to a partnership, the sole
partners of which are the Optionee and members of the immediate family of the
Optionee. Any attempted assignment, transfer, pledge, hypothecation, or other
disposition of a stock option contrary to the provisions hereof, or the levy of
any execution, attachment, or similar process upon a stock option shall be null
and void and without effect.
12. Exercise of Stock Options.
(a) Stock options may be exercised as to Shares only in minimum quantities and
at intervals of time specified in the written option agreement between the
Company and the Optionee. Each exercise of a stock option, or any part thereof,
shall be evidenced by a notice in writing to the Company. The purchase price of
the Shares as to which an option shall be exercised shall be paid in full at the
time of exercise, and may be paid to the Company either:
(1) in cash (including check, bank draft, or money order); or
(2) by the delivery of Shares (including Restricted Stock when and as agreed to
by the Company) already owned by the Optionee for a period of at least 6 months
having a Fair Market Value equal to the aggregate option price;
(3) by a combination of cash and Shares; or
(4) by providing with the notice of exercise an order to a designated broker to
sell part or all of the Shares and to deliver sufficient proceeds to the
Company, in cash or by check payable to the Company, to pay the full purchase
price of the Shares and all applicable withholding taxes.
(b) If an Optionee delivers Shares already owned by him or her in full or
partial payment of the exercise price for any stock option granted under this
Plan or any prior stock option plan of the Company, the Committee may authorize
the automatic grant of a new option (a "Reload Option") for that number of
Shares as shall equal the number of already owned Shares surrendered in payment
of the option exercise price of the underlying stock option being exercised. The
grant of a Reload Option will become effective upon the exercise of the
underlying stock option. The option exercise price of the Reload Option shall be
the Fair market Value of a Share on the effective date of the grant of the
Reload Option. Each Reload Option shall be exercisable no earlier than six (6)
months from the date of its grant and no later than the time when the underlying
stock option being exercised could be last exercised. The Committee may also
specify additional terms, conditions and restrictions for the Reload Option and
the Shares to be acquired upon the exercise thereof.





--------------------------------------------------------------------------------





(c) An Optionee shall not have any of the rights of a stockholder of the Company
with respect to the Shares covered by a stock option except to the extent that
one or more certificates of such Shares shall have been delivered to the
Optionee, or the Optionee has been determined to be a stockholder of record by
the Company's Transfer Agent, upon due exercise of the option.
13. Date of a Stock Option Grant. The granting of a stock option shall take
place only when the Committee approves the granting of such option. Neither any
action taken by the Board nor anything contained in the Plan or in any
resolution adopted or to be adopted by the Board or stockholders of the Company
shall constitute the granting of a stock option under this Plan.
14. Stock Appreciation Rights. The Committee may grant Stock Appreciation Rights
to any eligible employee, either as a separate Award or in connection with a
stock option. Stock Appreciation Rights shall be subject to such terms and
conditions as the Committee shall impose. The grant of the Stock Appreciation
Right may provide that the holder may be paid for the value of the Stock
Appreciation Right either in cash or in Shares, or a combination thereof. In the
event of the exercise of a Stock Appreciation Right payable in Shares, the
holder of the Stock Appreciation Right shall receive that number of whole Shares
of stock of the company having an aggregate Fair Market Value on the date of
exercise equal to the value obtained by multiplying (i) the difference between
the Fair Market Value of a Share on the date of exercise over the Fair Market
Value on the date of the grant (or other value specified in the agreement
granting the Stock Appreciation Right) by (ii) the number of Shares as to which
the Stock Appreciation Right is exercised. If a Stock Appreciation Right is
granted in tandem with a stock option, there shall be surrendered and canceled
from the option at the time of exercise of the Stock Appreciation Right, in lieu
of exercise under the option, that number of Shares as shall equal the number of
shares as to which the Stock Appreciation Right shall have been exercised.
However, notwithstanding the foregoing, the Committee, in its sole discretion,
may place a ceiling on the amount payable upon exercise of a Stock Appreciation
Right, but any such limitation shall be specified at the time that the Stock
Appreciation Right is granted. Notwithstanding the foregoing, the maximum number
of Shares for which grants of Stock Appreciation Rights may be made to an
individual in any fiscal year of the Company shall not exceed 300,000 (subject
to adjustment pursuant to Section 20 of this Plan), and the exercise price of
any Stock Appreciation Right shall in no event be less than the Fair Market
Value of the Shares at the time of the grant.
15. Restricted Stock.
(a) The Committee may grant Awards of restricted stock to any eligible employee,
for no cash consideration, for such minimum consideration as may be required by
applicable law, or for such other consideration as may be specified by the
grant. The terms and conditions of restricted stock shall be specified by the
grant. The committee, in its sole discretion, shall determine what rights, if
any, the person to whom an Award of restricted stock is made shall have in the
restricted stock during the restriction period and the restrictions applicable
to the particular Award, including whether the holder of the restricted stock
shall have the right to vote the Shares and receive all dividends and other
distributions applicable to the Shares. The Committee shall determine when the
restrictions shall lapse or expire and the conditions, if any, under which the
restricted stock will be forfeited or sold back to the Company. Each Award of
restricted stock may have different restrictions and conditions. The Committee,
in its discretion, may prospectively change the restriction period and the
restrictions applicable to any particular Award of restricted stock. Restricted
stock may not be disposed of by the recipient until the restrictions specified
in the Award expire.
(b) Any restricted stock issued hereunder may be evidenced in such manner as the
Committee, in its sole discretion, shall deem appropriate, including, without
limitation, book-entry registration or issuance of a stock certificate or
certificates. In the event any stock certificate is issued in respect of Shares
of restricted stock awarded hereunder, such certificate shall bear an
appropriate legend with respect of the restrictions applicable to such Award.
The company may retain, at its option, the physical custody of the restricted
stock during the restriction period or require that the restricted stock be
placed in an escrow or trust, along with a stock power endorsed in blank, until
all restrictions are removed or expire.
(c) The following provisions shall apply to any performance-based awards of
Restricted Stock made under this Plan to any Executive Officer of the Company:
(i) the performance criteria upon which vesting of the Restricted Stock is
contingent shall be such objective performance goals as the Committee shall
establish in writing prior to the expiration of 90 days after the commencement
of the performance period to which the performance goal or goals relate and
while the outcome is substantially uncertain, and shall be based on total
shareholder return, total shareholder return compared to a group of peer
companies specified by the Committee, earnings per share, or operating income
before federal income taxes; and
(ii) the maximum number of Shares that may be awarded to any Executive Officer
with respect to all performance periods beginning in a calendar year shall not
exceed 50,000 (subject to adjustment pursuant to Section 20 hereof).
(d) Holders of Restricted Stock may elect to satisfy any federal, state or local
tax withholding obligation which is due in connection with the removal of
restrictions on the Shares either (i) in cash or (ii) by the retention by the
Company of a number of Shares of the Restricted Stock on which the restrictions
are being lifted having a Fair Market Value equal to the





--------------------------------------------------------------------------------





amount to be withheld. The Committee shall determine, from time to time, the
amount to be withheld and the time and manner in which a holder of Restricted
Stock may elect to satisfy such withholding obligation. Such amount shall be not
less than the minimum withholding obligation of the Company and not more than
the amount determined by application of the maximum in effect for withdrawals
under applicable federal, state or local tax law.
16. Performance Awards.
(a) The Committee may grant Performance Awards to any eligible employee, for no
cash consideration, for such minimum consideration as may be required by
applicable law, or for such other consideration as may be specified at the time
of the grant. The terms and conditions of Performance Awards shall be specified
at the time of the grant and may include provisions establishing the performance
period, the performance criteria to be achieved during a performance period, and
the maximum or minimum settlement values. Each Performance Award shall have its
own terms and conditions. If the Committee determines, in its sole discretion,
that the established performance measures or objectives are no longer suitable
because of a change in the Company's business, operations, corporate structure,
or for other reasons that the Committee deemed satisfactory, the committee may
modify the performance measures or objectives and/or the performance period.
(b) Performance Awards may be valued by reference to the Fair Market Value of a
Share or according to any formula or method deemed appropriate by the Committee,
in its sole discretion, including, but not limited to, achievement of specific
financial, production, sales or cost performance objectives that the committee
believes to be relevant to the Company's business and/or remaining in the employ
of the company for a specified period of time. Performance Awards may be paid in
cash, Shares, or other consideration, or any combination thereof. If payable in
Shares, the consideration for the issuance of the Shares may be the achievement
of the performance objective established at the time of the grant of the
Performance Award. Performance Awards may be payable in a single payment or in
installments and may be payable at a specified date or dates or upon attaining
the performance objective. The extent to which any applicable performance
objective has been achieved shall be conclusively determined by the committee.
(c) The following provisions shall apply to any Performance Awards made under
this Plan to any Executive Officer of the Company:
(i) the performance criteria upon which realization of a Performance Award is
contingent shall be such objective performance goals as the Committee shall
establish in writing prior to the expiration of 90 days after the commencement
of the performance period to which the performance goal or goals relate and
while the outcome is substantially uncertain, and shall be based on operating
profit, income before federal income tax, earnings per share, gross revenues,
return on investment, or total shareholder return; and
(ii) if paid in Shares, the maximum number of Shares that may be awarded to any
Executive Officer with respect to all performance periods beginning in a
calendar year shall not exceed 300,000 (subject to adjustment pursuant to
Section 20 hereof ) and if paid in cash the maximum amount payable with respect
to all performance periods beginning in a fiscal year shall not exceed
$1,000,000.
17. Dividend Equivalent Rights.
(a) The Committee may grant a Dividend Equivalent Right to any eligible
employee, either as a component of another Award or as a separate Award. The
terms and conditions of the Dividend Equivalent Right shall be specified by the
grant. Dividend equivalents credited to the holder of a Dividend Equivalent
Right may be paid currently or may be deemed to be reinvested in additional
Shares (which may thereafter accrue additional dividend equivalents). Any such
reinvestment shall be at the Fair Market Value at the time thereof. Dividend
Equivalent Rights may be settled in cash or Shares, or a combination thereof, in
a single payment or in installments. A Dividend Equivalent Right granted as a
component of another Award may provide that such Dividend Equivalent Right shall
be settled upon exercise, settlement, or payment of, or lapse of restrictions
on, such other Award, and that such Dividend Equivalent Right granted as a
component of another Award may also contain terms and conditions different from
such other Award.
(b) Any Award under this Plan that is settled in whole or in part in cash on a
deferred basis may provide for interest equivalents to be credited with respect
to such cash payment. Interest equivalents may be compounded and shall be paid
upon such terms and conditions as may be specified by the grant.
18. Other Awards. The Committee may grant to any eligible employee other forms
of Awards based upon, payable in, or otherwise related to, in whole or in part,
Shares if the Committee determines that such other form of Award is consistent
with the purpose and restrictions of this Program. The terms and conditions of
such other form of Award shall be specified by the grant. Such Awards may be
granted for no cash consideration, for such minimum consideration as may be
required by applicable law, or for such other consideration as may be specified
by the grant.
19. Compliance with Securities and Other Laws. In no event shall the company be
required to sell or issue Shares under any Award if the sale or issuance thereof
would constitute a violation of applicable federal or state securities law or
regulation or a





--------------------------------------------------------------------------------





violation of any other law or regulation of any governmental authority or any
national securities exchange. As a condition to any sale or issuance of Shares,
the Company may pledge legends on Shares, issue stop transfer orders, and
require such agreements or undertakings as the Company may deem necessary or
advisable to assure compliance with any such law or regulation, including, if
the Company or its counsel deems it appropriate, representations from the person
to whom an Award is granted that he or she is acquiring the Shares solely for
investment and not with a view to distribution and that no distribution of the
Shares will be made unless registered pursuant to applicable federal and state
securities laws, or in the opinion of counsel of the Company, such registration
is unnecessary.
20. Adjustments Upon Changes in Capitalization. The value of an Award in Shares
shall be adjusted from time to time as follows:
(a) Subject to any required action by stockholders, the number of Shares held in
reserve for the Plan, the number of Shares subject to Options or Stock
Appreciation Rights that may be granted to any individual in any calendar year,
the number of Shares of Restricted Stock that may be awarded to an Executive
Officer with respect to all performance periods beginning in any calendar year,
the aggregate number that may be awarded under the Plan of Shares of Restricted
Stock and Shares that may be paid in satisfaction of a Performance Award or
Other Award, the maximum number of Shares that may be paid in satisfaction of a
Performance Award with respect to all performance periods beginning in a
calendar year, the number of Shares covered by each outstanding Award, and the
exercise price, shall be proportionately adjusted for any increase or decrease
in the number of issued Shares of the Company resulting from a subdivision or
consolidation of Shares or the payment of a stock dividend (but only on Shares)
or any other increase or decrease in the number of Shares effected without
receipt of consideration by the Company.
(b) Subject to any required action by stockholders, if the Company shall be the
surviving corporation in any merger or consolidation, each outstanding option
shall pertain to and apply to the securities to which a holder of the number of
Shares subject to the option would have been entitled.
(c) In the event of a change in the Shares of the Company as presently
constituted, which is limited to a change of par value into the same number of
shares with a different par value or without par value, the shares resulting
from any such change shall be deemed to be the Shares within the meaning of this
Plan.
(d) In the event of a distribution by this Company of shares of stock in another
corporation the aggregate number of shares covered by each outstanding option,
and the option exercise price of a share under each outstanding option, may be
equitably adjusted by the Board of Directors, in its sole discretion, for any
increase or decrease in the value of the outstanding shares of this Company
resulting from such distribution by this Company of shares of stock in another
corporation.
To the extent that the foregoing adjustments relate to stock or securities of
the Company, such adjustments shall be made by the Board, whose determination
shall be final, binding, and conclusive.
Except as hereinbefore expressly provided in this Plan, any person to whom an
Award is granted shall have no rights by reason of any subdivision or
consolidation of stock of any class or the payment of any stock dividend or any
other increase or decrease in the number of shares of stock of any class or by
reason of any dissolution, liquidation, reorganization, merger, or consolidation
or spin-off of assets or stock of another corporation, and any issue by the
company of shares of stock of any class, or securities convertible into shares
of stock of any class, shall not affect, and no adjustment by reason thereof
shall be made without respect to the number or exercise price of Shares subject
to an Award.
The grant of an Award pursuant to this Plan shall not affect in any way the
right or power of the company to make adjustments, reclassifications,
reorganizations, or changes of its capital or business structure or to merger or
to consolidate or to dissolve, liquidate, or sell or transfer all or any part of
its business or assets.
21. Effective Date. The Plan shall be effective as of July 17, 1998; provided,
however, that if the Plan is not approved by the holders of a majority of the
Shares of the Company represented and voting at the next Annual Meeting of
Stockholders after such date, this Plan and all Awards granted hereunder shall
be void.
22. Amendment of the Plan. All provisions of the Plan (including any Award made
under the Plan) may at any time or from time to time be modified or amended by
the Board; provided, however, (i) no Award at any time outstanding under the
Plan may be modified, impaired, or canceled adversely to the holder of the Award
without the consent of such holder, and (ii) the Plan may not be amended without
approval by the holders of a majority of the Shares of the Company (a) to
increase the maximum number of Shares subject to the Plan, (b) to change the
class of persons eligible to receive Incentive Stock Options, or (c) if such
approval is necessary to comply with applicable law, regulation, or listing
requirement, or to qualify for an exemption or characterization that is deemed
desirable by the Board.
23. Termination of Plan. The Board may terminate the Plan at any time. However,
termination of the Plan shall not affect any Award previously granted hereunder
and the rights of the holder of the Award shall remain in effect until the Award
has been exercised in its entirety or has expired or otherwise has been
terminated.





--------------------------------------------------------------------------------





24. No Employment Rights. Nothing in the Plan or in any Award shall confer upon
any recipient of an Award any right to remain in the employ of the Company or
one of its Affiliates, and nothing herein shall be construed in any manner to
interfere in any way with the right of the Company or its Affiliates to
terminate such recipient's employment or directorship at any time.
25. Tax Withholding and 83(b) Election.
(a) The amount, as determined by the Committee, of any federal, state, or local
tax required to be withheld by the Company due to the grant or exercise of an
Award shall be satisfied, at the election of the recipient of the Award, but
subject to the consent of the Committee, either (a) by payment by the recipient
to the Company of the amount of such withholding obligation in cash (the "Cash
Method"), or (b) through the retention by the Company of a number of Shares out
of the Shares being acquired through the grant or exercise of any Award having a
Fair Market Value equal to the amount of the withholding obligation (the "Share
Retention Method"). The cash payment or the amount equal to the Fair Market
Value of the Shares so withheld, as the case may be, shall be remitted by the
Company to the appropriate taxing authorities. The Committee shall determine the
time and manner in which the recipient may elect to satisfy a withholding
obligation by either the Cash Method or the Share Retention Method.
(b) Unless otherwise expressly provided in the Award, if a holder is transferred
an Award subject to a "substantial risk of forfeiture" as defined in Section 83
of the Code and related regulations, then such holder may elect under Section
83(b) of the Code to include in his gross income, for his taxable year in which
the Award is transferred to such holder, the excess of the Fair Market Value
(determined without regard to any restriction other than one which by its terms
will never lapse), of such Award at the date of grant, over the amount (if
anything) paid for such Award. If the Holder makes the Section 83(b) election
described above, the Holder shall (i) make such election in a manner that is
satisfactory to the Committee, (ii) provide the Committee with a copy of such
election, (iii) agree to promptly notify the Company if any Internal Revenue
Service or state tax agent, on audit or otherwise, questions the validity or
correctness of such election or of the amount of income reportable on account of
such election, and (iv) agree to such federal and state income withholding as
the Committee may reasonably require in its sole and absolute discretion.





